UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1239


DAVE L. DIXON; JULIANA K. DIXON,

                    Plaintiffs - Appellants,

             v.

SELECT PORTFOLIO SERVICING COMPANY, C/O Lawyers Incorporating
Service Company; HSBC BANK USA, National Association, C/O The Corporation
Trust Incorporated; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INC., C/O Sharon Horstkamp,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cv-01710-DKC)


Submitted: March 22, 2021                                         Decided: April 2, 2021


Before KEENAN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Dave L. Dixon and Juliana K. Dixon, Appellants Pro Se. Daniel A. Glass, ECKERT
SEAMANS CHERIN & MELLOTT, LLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dave L. Dixon and Juliana K. Dixon seek to appeal the district court’s order

dismissing their civil complaint without prejudice and denying their motion to amend with

leave to refile. This court may exercise jurisdiction over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district court’s

dismissal of the Dixons’ complaint without prejudice “raises questions about the finality

of the dismissal order, as dismissals without prejudice naturally leave open the possibility

of further litigation in some form.” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir.

2020) (alteration and internal quotation marks omitted), cert. denied, ___ S. Ct. ___, No.

20-759, 2021 WL 666419 (U.S. Feb. 22, 2021).

       In Bing, we concluded that the without-prejudice dismissal was a final, appealable

order for three reasons: (1) the plaintiff had failed to identify any facts that could be added

to his complaint to cure the pleading deficiency; (2) the district court had directed the case

to be closed after dismissing the complaint; and (3) the plaintiff had elected to stand on his

complaint. Id. at 615. Weighing these factors here, we conclude that the district court’s

order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow the Dixons to file an amended complaint. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015), abrogated in part by

Bing, 959 F.3d at 614-15. We dispense with oral argument because the facts and legal



                                              2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            3